                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )                   No. 3:18-CR-165-TAV-HBG
                                                 )
TYLER BRANDON HENRY,                             )
                                                 )
                       Defendant.                )


                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Judge as may be appropriate. This case is before the undersigned on the United States’

Motion to Amend the Indictment [Doc. 14], filed on November 16, 2018. Defendant Henry was

initially charged by Criminal Complaint [Doc. 1]. On October 16, 2018, the grand jury returned

an Indictment [Doc. 2], charging the Defendant with escape from the Midway Rehabilitation

Center, where he was confined following a conviction for an oxycodone conspiracy. The

Government asks to correct the statutory citation for the Defendant’s prior conviction to “Title 21”

from “Title 18.” It maintains that the change will correct a typographical error; is a correction to

the form, rather than the substance of the Indictment; and will not alter the charge against the

Defendant. The motion states that defense counsel does not object to the proposed amendment of

the Indictment.

               The purpose of an indictment by a grand jury is “to limit [an individual’s] jeopardy

to offenses charged by a group of his fellow citizens acting independently of either prosecuting

attorney or judge.” Stirone v. United States, 361 U.S. 212, 218 (1960). An indictment returned
by a grand jury preserves three constitutional rights held by the accused: (1) the right to fair notice

of the charges, (2) the protection against double jeopardy, and (3) the right to have a grand jury

find probable cause for felony charges. Russell v. United States, 369 U.S. 749, 763-70 (1962). In

light of these protections, it is “the settled rule in in the federal courts that an indictment may not

be amended except by resubmission to the grand jury, unless the change is merely a matter of

form.” Id. at 770 (emphasis added); see also Faust v. United States, 163 U.S. 452, 454 (1896)

(affirming the denial of a motion to quash the indictment for the misspelling of the defendant’s

name). Our appellate court has upheld an amendment of an indictment to correct a clerical error

as a change that is a “matter of form.” Short v. United States, 471 F.3d 686, 693 (6th Cir. 2006);

see also United States v. Rosenbaum, 628 F. App’x 923, 929-30 (6th Cir. 2015) (affirming three

amendments to the indictment—the name of a credit card company, the date, and the name of a

loan package—because they were clerical errors), cert. denied, 136 S. Ct. 866 (2016).

               The Court finds that changing the number of the title in the statutory citation for

the Defendant’s prior conviction is a correction that is a “matter of form.” Moreover, this

amendment to the Indictment does not alter the terms of the charge against Defendant Henry.

United States v. Lake, 985 F.2d 265, 271 (6th Cir. 1993) (determining that the court’s correction

of a typographical error in a citation to a statute “did not constitute an impermissible amendment

of the indictment because it did not alter the charging terms”). The Court finds that the change

proposed by the Government does not prejudice the Defendant, who is aware of the conviction for

which he was detained at Midway from both the naming of the offense in the Indictment and the

reference to the prior case number in the affidavit supporting the Criminal Complaint [Doc. 1].

Finally, the Court observes that defense counsel represents that the Defendant has no objection to




                                                  2 
 
the correction. See Short, 471 F.3d at 695 (observing that a defendant may waive the right to an

indictment by a grand jury).

               The Court finds the Motion to Amend the Indictment is well taken, and it [Doc. 14]

is GRANTED. The Court ORDERS that “Title 18” be amended to “Title 21” in the Indictment.

The Government is DIRECTED to file an amended Indictment within thirty (30) days of the entry

of this Memorandum and Order.

               IT IS SO ORDERED.

                                            ENTER:



                                            United States Magistrate Judge  

 
                                                          
                                                      




                                                3 
 
